Citation Nr: 0941468	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-06 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which increased the rating for the Veteran's 
service-connected low back disability from 10 to 20 percent, 
but denied his claim for a TDIU.  In addition to contesting 
the denial of his TDIU claim, the Veteran also appealed for 
an even higher rating for his low back disability.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2006, as support for his claims, the Veteran 
testified at a hearing at the RO before a Veterans Law Judge 
of the Board, commonly referred to as a Travel Board hearing.  
Unfortunately, the judge who conducted that hearing has since 
retired.  So the Board sent the Veteran a letter in August 
2009 apprising him of this and giving him an opportunity for 
another hearing before another judge who will ultimately 
decide the appeal.  The Veteran has not responded to that 
letter, however.

In February 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

For reasons and bases that will be discussed, in this 
decision the Board is granting a higher 40 percent rating for 
the Veteran's low back disability.  Since, however, this is 
his only service-connected disability, he does not satisfy 
the threshold minimum rating requirements for consideration 
of a TDIU on a schedular basis, that is, under the provisions 
of 38 C.F.R. § 4.16(a) because in this circumstance (i.e., 
only one service-connected disability) he needs at least a 60 
percent rating.

The Veteran may still qualify for a TDIU, however, on an 
extra-schedular basis under § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1).  But the Board is prohibited from assigning a 
TDIU on an extra-schedular basis in the first instance.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
Instead, if, as here, the Board determines this special 
consideration is warranted, the Board must remand so the case 
may be referred to VA's Under Secretary for Benefits or to 
the Director of Compensation and Pension (C&P) Service.  
Bowling v. Principi, 15 Vet. App. 1 (2001).


FINDING OF FACT

The Veteran's low back disability causes moderate limitation 
of motion, but further limited on repetitive use by pain to 
make the restriction severe.


CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating for the 
low back disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code (DC) 5292 (as 
in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki, --- F.3d ---- (Fed. Cir. 
2009), however, the U.S. Court of Appeals for the Federal 
Circuit vacated the CAVC's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since, as mentioned, overturned on other grounds 
in Vazquez-Flores v. Shinseki, --- F.3d ---- (Fed. Cir. 2009) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in January 2002, November 2003, April 2004, 
January 2007, May 2007, and December 2007.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The most recent December 2007 
letter also complied with Dingess by also apprising him of 
the disability rating and downstream effective date elements 
of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA obtained all relevant medical 
and other records identified.  The Veteran also was examined 
for VA compensation purposes in March 2002, January 2007, May 
2008, and May 2009.  These examination reports contain the 
information needed to assess the severity of his low back 
disability, the determinative issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
There also was compliance with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating 
there need only be "substantial," not "exact" compliance).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for the Low Back Disability

In the May 2002 decision at issue in this appeal, the RO 
increased the rating for the Veteran's low back disability to 
20 percent.  He claims this rating, though higher, does not 
adequately compensate him for the interference and impairment 
in his daily life experiences.  For the reasons and bases 
discussed below, the Board finds that his condition warrants 
an even higher 40 percent rating.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court indicated that in determining the 
present level of disability it may become necessary to 
"stage" the rating.  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
October 2001.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.



The Veteran's low back disability was initially rated under 
the former DC 5293, for intervertebral disc syndrome (IVDS, 
i.e., disc disease).  This DC provided for a 10 percent 
rating for recurring attacks of mild IVDS; a 20 percent 
rating for recurring attacks of moderate IVDS and a 40 
percent rating for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (1998).

Spine disabilities could also be rated under DC 5292 for 
limitation of motion of the lumbar spine.  DC 5292 provided 
for a 10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  The words 
"slight," "moderate," and "severe" are not defined in the 
Rating Schedule.  However, the Rating Schedule provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months and a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS requiring bedrest and treatment 
"prescribed by a physician."  Id.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants 
a 40 percent disability evaluation; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  



The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability has not met 
either the former or revised standards for a rating higher 
than 20 percent for IVDS at any time since one year prior to 
filing his claim.  See Hart, supra, citing this time period 
as the relevant temporal focus.  See also 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).   However, the extent 
of his limitation of motion, especially when considering the 
effect of his pain, warrants a higher 40 percent rating under 
the former DC 5292.  See 38 C.F.R. § 4.71a, 4.124a, DCs 5292, 
5235-5243, 8520; see also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  The medical evidence 
for consideration includes the reports of four 
VA examinations, the Veteran's VA treatment records, and the 
transcript of the testimony he gave during his January 2006 
Travel Board Hearing.  



The March 2002 VA examination found the Veteran's gait to be 
hunched over and antalgic.  He used a cane to ambulate.  He 
had flexion to 45 degrees, extension to 10 degrees, lateral 
flexion to 45 degrees bilaterally (i.e., to the right and 
left), and lateral rotation to 20 degrees bilaterally.  The 
examiner found moderately severe pain on palpation of the 
lower spine.  The Veteran had intact sensation and normal 
muscle strength in his lower extremities, but diminished 
reflexes.

At the January 2007 VA examination, the examiner found the 
Veteran walked slowly with a cane.  He did not cooperate with 
range-of-motion testing, although the examiner noted the 
Veteran bent over to approximately 70 degrees to tie his 
shoes.  He had normal sensation and reflexes in his lower 
extremities, but slightly decreased strength.

During the May 2008 VA examination, the examiner found the 
Veteran had a very stiff gait.  The examiner noted no periods 
of doctor-prescribed incapacitation in the past twelve 
months.  The Veteran had flexion to 20 degrees, extension to 
10 degrees, lateral flexion to 25 degrees bilaterally, and 
lateral rotation to 20 degrees bilaterally.  He complained of 
excruciating pain on all movements, although the examiner 
noted that the ranges of motion seemed to be self-limited 
rather than limited by pain.  The Veteran did not cooperate 
with strength testing or straight leg raises.  He had normal 
sensation in his lower extremities.  

The most recent May 2009 VA examination found the Veteran had 
a slow, but steady gait; he continued to use a cane to assist 
with ambulation.  He had flexion to 40 degrees (limited 
further by pain to 20 degrees), extension to 20 degrees 
(limited further by pain to 10 degrees), right lateral 
flexion to 20 degrees (limited further by pain to 10 
degrees), left lateral flexion to 15 degrees (limited further 
by pain to 10 degrees), and lateral rotation to 30 degrees 
bilaterally (limited further by pain to 20 degrees).  The 
examiner also noted tenderness in the low back and pain on 
range-of-motion testing.  The examiner found normal sensation 
and muscle strength in the lower extremities, but diminished 
reflexes.  


An MRI found no significant spinal stenosis or nerve root 
impingement and only mild modic changes at the L5-S1 
vertebrae.  The examiner did not believe the Veteran's 
condition should preclude sedentary employment, although the 
examiner also noted it would be difficult for the Veteran to 
remain seated for long periods of time because of his low 
back disability.

A.  Criteria in Effect Prior to September 23, 2002

None of these examination reports mentioned suggests the 
Veteran's low back disability is manifested by "severe" 
IVDS, as required for a higher 40 percent rating under the 
former DC 5293.  The determinative issue is one of degree, 
considering the relative frequency and severity of his 
symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  He reported 
excruciating pain, although the examiner found few-to-no 
objective symptoms of radiculopathy or sciatic neuropathy.  
None of the examiners found muscle spasms, decreased 
sensation, or any evidence of nerve impingement.  Although 
the Veteran reported episodes of severe pain, the objective 
findings did not account for more than moderate symptoms of 
IVDS.  In sum, these examination reports do not show his low 
back disability is manifested by severe IVDS, thereby 
providing evidence against the claim for a rating at this 
higher 40-percent level.

None of the examinations showed more than moderate limitation 
of motion, so no more than a 20 percent rating under the 
former DC 5292.  At all examinations, with the exception of 
the January 2007 examination where the Veteran declined 
testing, he had range of motion in all directions, albeit 
less than full range of motion.  See 38 C.F.R. § 4.71a, Plate 
V.  Although he complained of severe pain on 
range-of-motion testing, he was still able to move in all 
directions rather unimpeded.  Without more significant 
limitation of motion, his limitation of motion cannot be 
considered severe.  But that said, the Board finds that a 
higher 40 percent disability rating is warranted based on 
additional functional loss shown during his most recent VA 
examination due to his pain.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).



At the most recent May 2009 VA examination, the examiner 
noted the Veteran had pain starting about halfway through the 
range of motion of his low back.  So under Deluca, although 
in a general sense he has only moderate limitation of motion 
in his low back, the extent of his pain, especially on 
repetitive range-of-motion testing, further limits his range 
of motion to the point that, for all intents and purposes, it 
becomes severely limited.  And severe limitation of motion is 
rated as 40-percent disabling under the former DC 5292.  But 
as 40 percent is the highest possible rating under the former 
DC 5292, and the Veteran still had range of motion in all 
directions so as to not warrant a higher rating under a 
different diagnostic code, he is not be entitled to a rating 
higher than 40 percent.  See, too, Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (indicating consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion).

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a higher rating.  At 
all examinations, the Veteran described low back pain that 
limited his activities and at times required him to lie down 
to relieve the symptoms.  However, he did not indicate or 
imply that he had required any bedrest in the last year 
because of his low back disability or that a doctor had 
prescribed him bedrest in the past year.  Therefore, he does 
not have the 2-to-4 weeks of prescribed bedrest in the past 
year needed for a 20 percent rating, much less for a higher 
rating.

Under DC 5293, however, the Board also must consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.



As discussed above, the Veteran's orthopedic manifestations 
could be rated as moderate limitation of motion under DC 5292 
plus the additional consideration under Deluca.  As for his 
neurological manifestations, there are no objective findings 
of radiculopathy/sciatic neuropathy of the lower extremities.  
Although he complained of pain radiating down his leg into 
his foot, the examiners were unable to find evidence of nerve 
root impingement on MRI.  Additionally, there was not 
evidence of radiculopathy from straight leg raises, sensory 
testing, or strength testing.  Therefore, separate ratings 
for neurological symptoms are not warranted.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating higher than 
20 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  At all examinations he had motion in 
every direction.  His most severe limitation of motion was 
during his most recent May 2009 examination when his flexion 
of 40 degrees was still greater than the 
30-degree limitation necessary for a higher 40 percent 
rating.  There has never been any indication of ankylosis, 
either favorable or unfavorable, which is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  See, too, Note (5) 
in 
DCs 5235-5242 indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or entire spine (cervical, thoracic, and 
lumbar segments combined), is fixed in flexion or 
extension....  Clearly, this is not the situation here; 
having less than normal range of motion is not tantamount to 
ankylosis.  Hence, there is no basis to assign a higher 40 
percent rating under the new criteria.



Since, for these reasons and bases discussed, the Veteran's 
low back disability has never been more than 40-percent 
disabling since one year prior to filing his claim, there is 
no basis to "stage" his rating under Hart.

III.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

As a result of this decision, the Veteran now has a higher 40 
percent rating for his low back disability.  But he has no 
other service-connected disabilities.  Therefore, he does not 
satisfy the threshold minimum percentage rating requirements 
of § 4.16(a) for schedular consideration of a TDIU because 
his low back disability needs to be rated as at least 60-
percent disabling.




ORDER

The rating for the Veteran's low back disability is increased 
to 40 percent, subject to the statutes and regulations 
governing the payment of VA compensation.

His claim for a TDIU, however, is denied (to the extent 
predicated on a schedular basis under 38 C.F.R. § 4.16(a)).


REMAND

It is also possible to receive a TDIU on an extra-schedular 
basis, under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), if it is 
determined the Veteran is incapable of obtaining and 
maintaining substantially gainful employment on account of 
his service-connected disability, even if, as here, the 
rating for the disability does not meet the threshold minimum 
rating requirements of § 4.16(a).

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, the Veteran is unemployed and claims to be unable to 
work solely due to his low back disability.  The examiner at 
the May 2009 VA examination stated the Veteran should be able 
to do sedentary work, but also conceded he most likely would 
not be able to remain seated for the long periods of time 
needed for a 
full-time job even in this limited, less physically demanding 
capacity.  Therefore, the Board is referring this case for 
extra-schedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Refer this case to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
consideration of an extra-schedular 
evaluation for the Veteran's service-
connected low back disability in 
accordance with 38 C.F.R. § 3.321 and 
extra-schedular consideration of a TDIU 
in accordance with § 4.16(b).



2.  If the disposition is unfavorable, 
provide the Veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of this remaining issue.

The Veteran has the right to submit additional evidence and 
argument concerning the issue the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This issue must be afforded expeditious treatment.  The law 
requires that all issues that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


